 1

 2

 3

 4
                                                                             JS-6
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   KRISTINA DEL RIO,                                 Case No. 2:16-cv-09331 JFW (KSx)
12                       Plaintiff,                    ORDER DISMISSING THE ACTION
                                                       WITH PREJUDICE [FRCP 41(a)(1)]
13         vs.
14   ANHEUSER-BUSCH, LLC;
     and DOES 1 to 100, inclusive,                     Complaint Filed:    December 18, 2016
15                                                     Trial Date:         None
                         Defendants.
16

17

18         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
19         Pursuant to the parties’ Joint Stipulation for Dismissal with Prejudice, filed on
20   September 13, 2019, the Court hereby orders that the above-captioned action be dismissed
21   with prejudice in its entirety, with each party bearing his/its own costs and fees.
22

23         SO ORDERED:
24

25   DATED: September 16, 2019
                                                   HON. JOHN F. WALTER
26
                                                   United States District Court Judge
27

28

      Case No: 2:16-cv-09331 JFW-KS                1                ] ORDER GRANTING JOINT
                                                            STIPULATION FOR DISMISSAL WITH
                                                                                 PREJUDICE
